Title: To Benjamin Franklin from Margaret Stevenson, 24 July 1782
From: Stevenson, Margaret
To: Franklin, Benjamin


My dear Sir
Craven Street July 24th, 82
I have long diclinead(?) the thought of wrightg, but after, your Long Seilece—which has given me the great pleasure, to onse more recive a Line from my dearst friend, you say mr Thabald tells you i am well I wish i was will enuf to injoy that Same hope you mention, but that is to much for me to except not but that Pleasing hope, in soom reeged may be a Suibstet for the Barick, and i will join with your hopes and I will add its the gerats pleasure I can have to see you be fore I goe hence and be nomor seen I cant say: with you: on recolletion that I am old— In dede I am to old for Reefellicton— this I say to you becass in the next Letter you faover me with, pray teach me—for i think of your wisdom as a scund Solmon— So much for that. Pore Sally Peares is dead, She Left forr Children three grils one fine Boy. Which poor Peares writ to her father to take off him but has noe answr his is abot forr years old the olds gril is Egiht and Cliver gril, if I could aford it wo:d take her, Poor Mrs Wilkes, was verey kind to Sally thrue all her Illens & i assited with what I cold afford, She was in a Long decline, and the old father & Mothe as Poor ther brothour(?) and have onl thewlf ponds year to live one, thar at Richmond a Frnd to taker of the Children which saves him a searvt, but that cant Last long for i fearr his traed(?) will be son brack ope, but I will not dewll aney Longer one a subject so disstresg to you, God will taker off uss all I trust. Mr & [illegible] Send thear Love & best wihs to you & for your Saftiy Pray, you ones my Deer frined, exprest soomthing a wisih forr to have me come to you, but as I had not the Langeueg I could not etempet it, but now hear is a Charing young Lady miss Whitford says she will be my Chaperion if her father will give her Leve, why wee will come in the Later End off September.
Pleas to give my Love to Mr Timple Frankin In I most say Dew my hand Shacke I can say noe more but hurd I am Old(?), as ti is you will receavitt glady from Dear Sir your most obligd &c most Affct Servent
Margt Stevenson
Mr. Brown wil pes [torn] this Conveaer
 
Addressed: Dr. Franklin / To the care of Mr. Brown
Endorsed: This good Woman my dear Friend died the first of January following. She was about my Age. BF
Notation: Stevenson 24. 82.
